Citation Nr: 1807764	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-09 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to an increased rating in excess of 30 percent for major depressive disorder (MDD) with adjustment disorder, anxiety, and depressed mood prior to January 27, 2014, and an increased rating in excess of 50 percent thereafter.  

4.  Entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law



ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to April 2004.  She also had periods of Reserve service, to include a period of active duty for training (ACDUTRA) from August 1987 to December 1987, and in June 2006.  The Veteran has qualified active service in the Southwest Asia theater of operations during Operation Iraqi Freedom from May to December 2003.

This matter comes to the Board of Veterans Appeals (Board) from March 2012 and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

By way of background, the Veteran was originally granted entitlement to service connection for MDD in a December 2012 rating decision, at a compensable rating of 30 percent, effective from October 25, 2007, the date of the Veteran's original claim for a psychiatric disorder.  In an October 2017 rating decision, the Veteran was granted an increased rating of 50 percent effective from January 27, 2014.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id. 

In August 2016 and again in June 2017, the appeal was remanded by the Board for further development.  The matter has been properly returned to the Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the Veteran has indicated that she continues to work full time, per her medical and other records.  Therefore, the Board will not consider the issue of TDIU at this time.

The Veteran had indicated on her January 2016 VA Form 9 that she desired a hearing, and one was scheduled.  Subsequently, in April 2017, the Veteran's representative withdrew the request for a Board hearing.  


FINDINGS OF FACT

1.  The Veteran had honorable active service in the Southwest Asia theater of operations during Operation Iraqi Freedom.

2.  The competent and probative medical evidence of record is in relative equipoise as to whether the Veteran's fibromyalgia had its onset during service.

3.  The competent and probative medical evidence of record is in relative equipoise as to whether the Veteran's right hip disability had its onset during service.

4. Prior to January 27, 2014, the Veteran's MDD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

5. From January 27, 2014 forward, the Veteran's MDD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

6.  The Veteran's MDD did not require hospital treatment in a VA or VA-approved hospital for a period in excess of 21 days.  

7.  The Veteran's MDD did not require surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals, or treatment with immobilization by case of one major joint or more. 


CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, the criteria for service connection for fibromyalgia have been met. 38 U.S.C. §§ 1101, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

2.  Resolving all doubt in the Veteran's favor, the criteria for service connection for a right hip disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for an increased rating in excess of 30 percent prior to January 27, 2014, for service-connected MDD have not been met or approximated. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.310, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2017).

4.  The criteria for an increased rating in excess of 50 percent after January 27, 2014, for service-connected MDD have not been met or approximated. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.310, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2017).

5.  The criteria for a temporary total evaluation for MDD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§   4.29, 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).






II. Service Connection 

A. Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome). See 38 C.F.R. § 3.317.

For a disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 81 Fed. Reg. 71,384 (Oct. 17, 2016) (codified at 38 C.F.R. § 3.317(a) (1)).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d)  warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 at 8-9 (2004).  A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" contemplates a "diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4).  A claimant's signs or symptoms need not be shown by medical evidence; however, some objective indications of disability are required. 38 C.F.R. § 3.317(a). "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a) (3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue; symptoms involving the skin; headache, muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; sleep disturbance, signs or symptoms involving the respiratory system; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss and menstrual disorders.  38 C.F.R. § 3.317(b).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (West 2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.3 (2017). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


B. Fibromyalgia

The Veteran is claiming service connection for fibromyalgia.  The Veteran's qualifying service in Southwest Asia for the purposes of 38 C.F.R. § 3.317 has previously been conceded, and the Board confirms that service is qualifying.  The Board also notes a current diagnosis by VA of fibromyalgia for the Veteran, made in 2016 and confirmed in an August 2017 VA examination.  Adjudicating a service connection claim under 38 C.F.R. § 3.317 requires multiple steps of analysis.

The first step is determining whether the Veteran has qualifying service in Southwest Asia for the purposes of adjudicating a Gulf War illness claim in accordance with 38 C.F.R. § 3.317.  Here, as noted above, the Veteran served in Iraq during Operation Iraqi Freedom from May through December 2003, satisfying the requirement for service in an appropriate area as defined by regulation.  See Cox v. McDonald, 28 Vet. App. 318 (2016). 

In Gulf War Illness claims, the plain language of 38 U.S.C. § 1117 makes clear that pain, such as muscle pain or joint pain, may establish an undiagnosed illness that causes a qualifying chronic disability.  The regulation implementing § 1117 and 38 C.F.R. § 3.317 likewise states that 'muscle pain' or 'joint pain' 'may be manifestations of undiagnosed illness.'"  Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014).

When considering disabilities under 38 C.F.R. § 3.317, a Veteran's lay statements describing his/her own signs or symptoms of a qualifying disability take on greater importance than when considering other claims under direct service connection principles.  Lay evidence describing symptoms unsupported by clinical findings is sufficient to establish service connection for undiagnosed illness under 38 C.F.R. § 3.317, as long as there is no medical evidence indicating the symptoms are related to a known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1 (2004):  The U.S. Court of Appeals for Veterans Claims (CAVC) held that objective medical evidence is not required for an award of service connection under 38 U.S.C. § 1117.  Veterans are competent to report signs or symptoms (including those enumerated above) without the need for any medical verification or etiological opinion.  Veterans, spouses, family members, and friends are all competent to report objective signs and symptoms that are capable of lay observation.  The CAVC held that symptoms that are capable of lay observation are presumed to be related to service.  VA cannot impose a medical nexus requirement.  Id.

The Veteran's medical records are replete with multiple reports of symptoms over time to include joint pain, not specific to a joint injury; muscle pain, fatigue, respiratory symptoms, cardiovascular symptoms, gastrointestinal symptoms, and abdominal pain.  The Board is cognizant that the Veteran is already service-connected for headaches, MDD, and a right hip disability as a result of this decision.

In May 2005, the Veteran reported joints achiness, constant pain in the lower abdomen since Iraq, and memory lapses since returning from Iraq, compared to before her deployment.

In January 2007, the Veteran stated she ached all over, and wore wrist splints to reduce pain, and that she had had joint pain since being in Iraq, in addition to being constantly exhausted.

In November 2007, the Veteran states she has pain in her neck, pain in her wrists, especially her right wrist, and always "seems to keep a bit of nausea."

In July 2008, during a VA examination, the examiner noted the following diagnoses by VA in the Veteran's records:  stress incontinence, urine retention, chronic low back pain, abdominal pain - unspecified site, fibrocystic disease of the breast, hyperlipemia, neck pain, neuropathy, rectal bleeding, heartburn, chest wall pain, and foot pain.

In February 2009, in a VA treatment note, the examiner noted the Veteran's upper interscapular pain, that her hands ache at night, a weak grip, swollen ankles, chronic exhaustion, and bilateral foot pain. 

In May 2009, in another VA treatment note, the Veteran stated "there is so much pain going on throughout her body" and that her left arm sometimes goes numb.

In June 2009, the Veteran complained of body pain all over, and she was exhausted all the time.

In August 2009, in a military examination, the Veteran was noted to have a history of low back and hip pain.

In October 2010, the Veteran complained during a VA examination that she had low back pain and pain throughout her body since Iraq.  Chest pain, atypical jaw and upper interscapular pain was noted.  The examiner remarked on the chronicity of the symptoms and atypical symptoms of fatigue, along with chronic gastritis.

In December 2010, the Veteran complained that since she returned from Iraq, she started coughing and has had a dry and non-productive cough.  No conclusive diagnosis was made by the VA examiner.

The Veteran received a Gulf War examination to assess her claimed fibromyalgia in February 2012.  The Veteran complained about pain in her body, pain in her thighs and calves, the muscles of her neck, and the muscles of her lower back.  The examiner also noted the Veteran complained of sleep disturbances.  No diagnosis of fibromyalgia was made, but the examiner did note symptoms that overlap or mimic fibromyalgia.  The examiner speculated that some of the symptoms could be explained by other known diagnoses, for example, the Veteran's depression contributing to sleep problems.  However, the examiner noted musculo-skeletal pain and back and thigh pain without likely attributed cause.  The examiner remarked that likely sensitive areas for fibromyalgia were not mentioned in the examination.

The Veteran testified at a VA Decision Review Officer hearing at the RO in February 2014 that she felt pain and aching all over, that it was always there.  The Veteran's attorney noted that the complaints of headaches and sleep disturbances could be attributed to different causes, but also noted that while the joint pain felt like arthritis that the Veteran has never been diagnosed with such.

The Veteran received another VA examination for fibromyalgia in August 2017.  The VA examiner noted a 2016 VA diagnosis of fibromyalgia, and that the Veteran is undergoing treatment for her symptoms, to include prescription medications.  The examiner noted widespread musculoskeletal pain, fatigue, along with her separately diagnosed headaches and depression.  The examiner noted the Veteran's symptoms were constant or nearly constant.

Here, the Board concludes the second step, whether the Veteran exhibit objective indications of chronic disability or infectious disease during such service or to a degree of 10 percent or more not later than December 31, 2021, has been satisfied.  Here, both VA and the Veteran herself have provided ample objective indications of chronic disability perceptible to examiners.  38 U.S.C. § 1117.  

The third step of determining service connection via a 38 U.S.C. § 1117; 38 C.F.R. § 3.317 analysis is to ascertain whether the Veteran has a current diagnosis for the symptoms she is experiencing.   Here, as stated above, the Board notes that a VA examiner, in the August 2017 VA examination, made a diagnosis of fibromyalgia.  This diagnosis satisfies the third requirement of a 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 Gulf War Illness analysis, and thus, the Veteran is entitled to service connection for her fibromyalgia pursuant 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.

The Board is cognizant that two negative nexus opinions exist from VA examiners, from February 2012 and August 2017.  However, the Board also notes those opinions performed only a direct service connection analysis, reducing their probative value.  The Board finds the examination results, treatment notes, and the Veteran's statements over time consistently indicate overlapping symptoms with features of fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  The Board also notes the Veteran's separate diagnoses of headaches and MDD, and considers the objective symptoms shown over time to be distinctive from those other diagnosed disabilities.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the claimed objective symptoms as noted are manifestations of fibromyalgia, and the requirements for service connection pursuant to 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 are met.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102.

C. Right Hip Disability

The Veteran is seeking service connection for a right hip disability.  The Veteran was seen for complaints of thigh pain during a period of ACDUTRA following duty of moving pieces of heavy equipment on June 28, 2006.  VA treatment reports in April and October 2008 show complaints of right hip pain.

With respect to a right hip disability, a June 2006 service record reflects that the Veteran was on ACDUTRA from June 15, 2006 to June 30, 2006.  Thigh pain was determined to have had its onset in the line of duty as a result of carrying and lifting heavy mess section equipment, per the June 2006 military service medical record.  The impression of x-ray examination on June 30, 2006 included an assessment was right hip bursitis.  The assessment later that same month was resolved trochanteric bursitis of the right hip, and no evidence of significant arthritic changes was noted.  

In August 2017, the Veteran received an examination for her right hip disability.  A right hip disability was noted, but no degenerative or traumatic arthritis was documented.  In an accompanying opinion, the examiner noted while there was a current disability, that it was less likely than not that her right hip pain is related to her June 2006 injury, because the examiner noted no complaints by the Veteran between the 2006 injury and the 2017 examination.  

However, the Board notes there are multiple citations in the Veteran's claims file regarding complaints of hip pain and specifically right hip pain.  Besides the June 2006 injury records and follow-on results, the Board notes an April 2009 Army Reserve military medical record noting hip problems.  An August 2009 Army Reserve treatment record notes a history of hip pain.  A February 2012 VA examination noted "pain in the thighs."  A November 2012 VA treatment record notes hip pain, and September 2014 VA records reflect complaints of increased pain in the hips.  Complaints of hip pain by the Veteran are consistent in the record from the 2006 injury to the record of the August 2017 examination, and satisfy the nexus requirement for direct service connection.    

The Board notes that the apparent lack of review of the Veteran's file by the August 2017 examiner indicates the negative nexus opinion has no probative value.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   An opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007).

The Board thus finds that the three requirements for direct service connection are satisfied.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for entitlement to service connection for a right hip disability have been met.  The preponderance of the evidence does not stand against the Veteran's claim, and the benefit of the doubt rule is for application.  See 38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

III. Increased Rating Claim - MDD

The Veteran seeks an increased rating for service-connected MDD , currently rated at 30 percent disabling prior to January 27, 2014, and 50 percent disabling afterward.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, as is the case with the Veteran's claims of entitlement to higher evaluations for the psychiatric disorder, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126. 

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  This appeal was pending before August 4, 2014.  Although DSM-IV applies to this appeal, it is worth noting that, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

The Veteran received an examination for PTSD in July 2008.    The examiner noted the Veteran had been diagnosed with depression already and was taking prescribed medication for that.  The examiner noted suicidal ideation and a moderate level of non-panic anxiety.  There were no complaints of trouble sleeping and the Veteran was employed on a part-time basis while continuing to serve in the Army Reserve.  This examiner diagnosed major depressive disorder, though not PTSD, and assigned a global assessment of functioning (GAF) score of 51, a score of which in the range of 51-60 indicates moderate symptoms; or any moderate difficulty in social, occupational, or school functioning.

The Veteran received a VA examination for PTSD in October 2010.  The examiner noted markedly diminished interest or participation in significant activities, with difficulty concentrating and difficulty staying asleep.  The testing accomplished during the examination was indicative of severe depressive symptoms, along with mood impairment, anxiety, and possible somatization.  The examiner indicated that overall the Veteran exhibited moderate symptoms of depression and anxiety, with social and functional impairments also in the moderate range.  Total occupational and social impairment was not shown.  Reduced reliability and productivity was not shown.  Occasional decrease in work efficiency, with intermittent reduced occupational difficulty related to mood and anxiety.

In December 2013, from the 13th through the 20th, the Veteran was admitted as an inpatient to a VA facility for overdosing on prescription medication painkillers.  The Veteran's initial response to providers in the hospital was that she "was stressed out."  On the day she was released from the hospital in the care of her adult daughter, the Veteran was noted to have denied it was a suicide attempt.  While follow-on care continued for the Veteran's mental health disorders, she has not been hospitalized as an inpatient since.

In February 2016, the Veteran received a VA mental disorders examination.  Here, the Veteran was noted to be diagnosed with major depressive disorder, recurrent episode, moderate, with a secondary diagnosis of adjustment disorder with mixed anxiety and depressed mood.  This examiner noted the symptoms for each diagnosis overlap each other and it is impossible to distinguish the two disorders without resorting to speculation.  The examiner described occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner noted the Veteran received monthly mental health treatment via VA.  Current symptoms noted by the examiner include depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened effect, impaired abstract thinking, disturbances of motivation and mood, and difficulty adapting to stressful circumstances, including work or a work-like setting.  No hallucinations or delusions were noted.

For the period prior to January 27, 2014, the Board finds that the weight of the evidence does not demonstrate that a rating in excess of 30 percent is warranted.  During this period the Veteran generally complained of memory issues, concentration problems, anxiety, irritability and isolationist tendencies, all of which she is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) were noted.  Anxiety, depressed mood, and passive suicidal ideation were reported.  The Veteran had good relationships with her spouse and family during this period.  Her mood was anxious and dysphoric, and GAF score of 51, indicating moderate symptoms, was reported.

An increased rating of 50 percent for this period is not warranted unless there was occupational and social impairment with reduced reliability and productivity, with flattened speech and affect, panic attacks greater than once a week, impairment of short term and long term memory, (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment; impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.

For the period after January 27, 2014, the Board finds that the weight of the evidence demonstrates that a rating in excess of 50 percent is not warranted.  Here, the Board notes the record of severity of the Veteran's disability most closely approximates the criteria for a 50 percent disability evaluation.  As with the previous period, the Veteran has largely complained of memory issues, concentration problems, anxiety, and irritability, all of which she is competent to report. Jandreau, 492 F.3d 1372.

The February 2016 VA examiner indicated that, based on all of the Veteran's symptomatology and her noted social and familial interactions, the symptomatology only resulted in deficiencies in some areas, as opposed to most areas or a total impairment. The examiner specifically reported that the Veteran's MDD symptoms were moderate in nature.   The examiner described occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  Current symptoms noted by the examiner include depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened effect, impaired abstract thinking, disturbances of motivation and mood, and difficulty adapting to stressful circumstances, including work or a work-like setting.  No hallucinations or delusions were noted.

While the VA examiner indicated that the Veteran's MDD did result in intermittent inability to attend to the activities of daily living, there is no evidence that this impairment rises to the level of severity contemplated by a 70 percent rating.  A higher evaluation of 70 percent is not warranted for MDD unless the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation,  obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting), or inability to establish and maintain effective relationships.  The Veteran has not exhibited any other symptoms contemplated by a 70 percent rating, or any non-listed symptoms of comparable severity. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17.

Overall the evidence reflects that the Veteran has been able to maintain familial relationships, albeit at times strained ones, as well as positive relationships with individuals, despite a general anxiety around other people. These facts militate against a finding of occupational and social impairment in most areas resulting from the Veteran's MDD symptoms. As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's MDD results in an occupational and social impairment in most areas, and thus is against a finding that a 70 or greater percent rating for MDD warranted from January 27, 2014 forward.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for period prior to January 27, 2014, or an increased evaluation in excess of the current rating assigned for the period from January 27, 2014 forward. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that a rating in excess of 30 percent for the period prior to January 27, 2014 for MDD is not warranted, and a rating in excess of 50 percent forward from January 27, 2014 for MDD is not warranted. See Hart, 21 Vet. App. 505.

IV. Temporary Total Evaluation

The Veteran is seeking a temporary total evaluation based on treatment she received for her MDD in December 2013.  The Veteran was hospitalized as an inpatient in a VA medical facility from December 13, 2013 to December 20, 2013 for reasons pertinent to her diagnosed and service-connected MDD.

Under 38 C.F.R. § 4.29, a temporary total rating is assigned when it is shown that a service-connected disability has required hospital treatment in a VA or VA-approved hospital for a period in excess of 21 days.  This is true regardless of whether the hospital admission was for a service-connected disability, as long as hospital treatment for a service-connected disability is instituted and continued for a period of 21 days. 38 C.F.R. § 4.29(b).

Under 38 C.F.R. § 4.30, a temporary total evaluation is established when a disability, subject to VA compensation required surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals, or treatment with immobilization by case of one major joint or more. 38 C.F.R. § 4.30.

In support of her claim, the Veteran submitted records indicating her December 2013 hospitalization as noted above.  The records indicate she was an inpatient from December 13 through December 20, 2013, when she was released to go home with her adult daughter.  The Veteran continues to receive care for her service-connected MDD to the present day, and the Veteran has returned to her regular employment at a VA medical facility.  Since that December 2013 hospitalization, the Veteran has not been an inpatient for her MDD or any other disease or disorder.

The record shows the Veteran was hospitalized for an 8-day period, and no longer.  No other records indicated the Veteran was ever hospitalized for a period in excess of 21 days.  No period of formal convalescence was noted or required by the discharging medical staff at the VA medical facility where the Veteran was hospitalized.  Therefore, the Board finds that the Veteran does not meet the criteria for a temporary total evaluation for her MDD under 38 C.F.R. §§  4.29, or 4.30.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for fibromyalgia is granted.

Service connection for a right hip disability is granted.

Entitlement to an increased rating in excess of 30 percent for MDD prior to January 27, 2014 is denied.

Entitlement to an increased rating in excess of 50 percent from January 27, 2014 forward for MDD is denied.

A temporary total evaluation based on hospital treatment in excess of 21 days for a service-connected disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


